             Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 1 of 27


                        PD        UNITED STATES DISTRICT COURT
                                            FOR THE
                                EASTERN DISTRICT OF PENNSYLVANIA


ANDREA ERLICHMAN                                    )
                                                    )
                    Plaintiff                       )
        V.                                          )
                                                    ) Case No.:
TESLA I~C.                                          )
                                                    ) COMPLAINT AND DEMAND FOR
                    Defendant
                                                    ) JL'RYTRIAL
                                                    )
                                                    )
                                   -----
                                              COMPLAINT

        ANDREA ERLICHMAN, ("Plaintiff'), by and through her attorneys, Kimmel &

Silverman, P.C., alleges the following against TESLA, INC., ("Defendant"):

                                                 PARTIES

        1.          Plaintiff, Andrea Erlichman, is an adult individual citizen and legal resident of the

Commonwealth of Pennsylvania, residing at 2269 Pine Road, Huntingdon Valley, PA 19006.

        2.      Defendant, Tesla, Inc., is a corporation qualified to do and regularly conducts

business in the Commonwealth of Pennsylvania, with an address and principal place of business

located at 3500 Deer Creek Road, Palo Alto, CA 94304, and with a designated Pennsylvania

agent for service of process located at C/0 CT Corporation, 116 Pine Street, Suite 320,

Harrisburg, PA 1710 I.

                                     JURISDICTION AND VENUE

        3.      Jurisdiction of this court arises pursuant to 28 U.S.C. §1332 as the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and all parties are citizens of

different states.
               Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 2 of 27
...

          4.      The vehicle was purchased by the Plaintiff in the Commonwealth of Pennsylvania

from the Defendant or one of its subsidiaries or affiliates, operating out of a location located at

470 W. Lancaster Ave., Devon, PA 19333.

          5.      The vehicle was diagnosed and repaired by Defendant or one of its subsidiaries

or affiliates at the same Devon, PA location.

         6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                   FACTUAL ALLEGATIO~S

      7. On or about November 5, 2018, Plaintiff purchased a new Tesla Model S, manufactured

         and     warranted   by    Defendant,    bearing   the   Vehicle     Identification   Number

         5YJSA1E21JF276552.

      8. The vehicle was purchased in the state of Pennsylvania and is registered in the state of

         New Jersey.

      9. The contract price of the vehicle, including registration charges, document fees, sales tax,

         but excluding other collateral charges not specified, yet defined by the Lemon Law,

         totaled more than $90,735.00. A true and correct copy of the Motor Vehicle Purchase

         Agreement is attached hereto, made a part hereof, and marked Exhibit "A".

      10. In consideration for the purchase of said vehicle, Defendant issued to Plaintiff several

         warranties, guarantees, affirmations or undertakings with respect to the material or

         workmanship of the vehicle and/or remedial action in the event the vehicle fails to meet

         the promised specifications.

      11. The above-referenced warranties, guarantees, affirmations or undertakings are and were

         part of the basis of the bargain between Defendant and Plaintiff.

      12. The parties' bargain includes (i) an express 4 year/ 50,000 mile basic warranty, (ii) an

         express 8 year/ unlimited mile powertrain warranty, as well as (iii) other guarantees,
           Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 3 of 27
..

        affirmations and undertakings as stated in Defendants' warranty materials and owner's

        manual.

     13. Plaintiff was not provided with any express warranty accompanying his vehicle prior to

        or at the time of purchase.

     14. As a result of the ineffective repair attempts made by Defendant, the vehicle has been

        rendered substantially impaired, unable to be utilized for its intended purposes, and is

        worthless to Plaintiff.

     15. The first documented warranty repair attempt is believed to have occurred on or before

        December 3, 2018, when the vehicle odometer showed 559 miles. On that date, repair

        attempts addressed an intermittent loud creaking noise from the headliner of the vehicle.

        A true and correct copy of the relevant repair invoice is attached hereto, made a part

        hereof and marked Exhibit "B".

     16. The second documented warranty repair attempt is believed to have occurred on or before

        January 2, 2019, when the vehicle odometer showed 1,087 miles. On that date, repair

        attempts addressed (i) an intermittent loud creaking noise from the headliner of the

        vehicle, (ii) an extended delay when attempting to start the vehicle, and (iii) a popping

        noise ostensibly caused by the doors contacting the door frame when opening. A true and

        correct copy of the repair invoice is attached hereto, made a part hereof and marked

        Exhibit "C".

     17. The third documented warranty repair attempt is believed to have occurred on or before

        April I, 2019, when the vehicle odometer showed approximately 3,313 miles. On that

        date, repair attempts addressed (i) an intermittent creaking noise from the headliner of the

        vehicle, (ii) a lack of connectivity for radio streaming, (iii) a popping noise ostensibly

        caused by the doors contacting the door frame when opening, (iv) green lines through the

        back-up camera screen, (v) malfunction and illuminated warning messages related to
       Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 4 of 27



    operation of the blind spot monitoring system, and (iv) windows contacting the bright

    molding. A true and correct copy of the repair invoice is attached hereto, made a part

    hereof and marked Exhibit "D".

18. The fourth documented warranty repair attempt is believed to have occurred on or before

    May 23, 2019, when the vehicle odometer showed 4,235 miles. On that date, repair

    attempts addressed (i) an intermittent loud creaking noise from the headliner of the

    vehicle and (ii) a complete lack of connectivity within the entertainment system. A true

   and correct copy of the repair invoice is attached hereto, made a part hereof and marked

   Exhibit "E".

19. The subject non-conformities described herein persist and continue to affect the vehicle

   to date.

                              COU~TI
                       DEFENDANT VIOLATED THE
               NEW JERSEY MOTOR VEHICLE WARRANTY ACT


20. Plaintiff hereby incorporates all facts and allegations set forth in this Complaint by

   reference as if fully set forth at length herein.

21. Plaintiff is a "Consumer" as defined by N.J.S.A. §56:12-30.

22. Defend ant, is a "Dealer" and/or "Manufacturer" as defined by N.J .S.A. §56: 12-30.

23. On or about November 5, 2018, Plaintiff took possession of the above mentioned vehicle

   and experienced "Nonconformities" as defined by N.J.S.A.                §56:12-30, which

   substantially impair the use, value and/or safety of the vehicle.

24. Defendant failed to provide written notification that the vehicle was covered by the New

   Jersey Motor Vehicle Warranty Act as provided in N.J.S.A. §56: 12-34(c).           Plaintiff

   believes and therefore avers said failure is a per se violation of the New Jersey Consumer
        Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 5 of 27



   Fraud Act, N.J.S.A. §56:8-1 et seq., as well as a violation of the New Jersey '.\.1otor

   Vehicle Warranty Act §N.J.S.A. 56:12-29 et seq.

25. The persistence of the Nonconformities described herein violate the express written

   warranties issued to Plaintiff by Defendant.

26. §56:12-32 of the New Jersey Motor Vehicle Warranty Act provides:

        If, during the period specified in section 3 of this act, the manufacturer ... or its dealer or distributer, is
        unable to repair or correct the a nonconformity within a reasonable time, the manufacturer ... shall
        accept return of the motor vehicle from the consumer. In the case of a motor vehicle ... the
        manufacturer shall provide the consumer with a full refund of the purchase price of the origmal motor
        vehicle including any stated credit or allowance for the consumer's used motor vehicle, the cost of any
        options or other modifications arranged, mstalled, or made by the manufacturer or its dealer withm 30
        days after the date or onginal delivery, and any other charges or fees including, but not limited to, sales
        tax, license and registration fees, finance charges, reimbursement for towing and reimbursement for
        actual expenses incurred by the consumer for the rental of a motor vehicle eqmvalent to the consumer's
        motor vehicle and limited to the period during which the consumer's motor vehicle was out of service
        due to a nonconformity, less a reasonable allowance for vehicle use.



27. §56: 12-33 of the New Jersey '.\.1otor Vehicle Warranty Act provides a presumption of a

   reasonable number of repair attempts:

   a.   It is presumed that a manufacturer ... or its dealer is unable to repair or correct a nonconformity within a
        reasonable time if, within the first 24,000 miles of operation or during the period of two years
        following the date of original delivery of the motor vehicle to the a consumer, whichever is the earlier
        date:

        (I) Substantially the same nonconformity has been subject to repaJT three or more times by the
            manufacturer ... or its dealer or distributor, other than a nonconformity subject to exammation or
            repair pursuant to paragraph (3) of this subsection because it is likely to cause death or serious
            bodily injury 1fthe vehicle is dnven and the nonconformity continues to exist;

        (2) The motor vehicle is out of service by reason of repair for one or more nonconformities for a
            cumulative total of20 or more calendar days .. since the original delivery of the motor vehicle and
            a nonconformity continues to exist; or

        (3) A conformity which is likely to cause death or serious bodily mjury if the vehicle 1s driven has
            been subject to examination or repaJT at least once by the manufacturer ... or its dealer or
            distributor, and the nonconformity contmues to exist

   b.   The presumption contained in sub-section a. of this section shall apply against a manufacturer only if
        the manufacturer ... or the dealer or distributor, has received written notification, by or on behalf of the
        consumer, by certified mail return receipt requested, of a potential claim pursuant to the provis10ns of
        this act and has had one opportunity to repair or correct the defect or condition withm IO calendar days
        following receipt of the notification. Notification by the consumer shall take place any time after the
        motor vehicle has had substantially the same nonconformity subject to repair two or more times or has
        been out of service by reason of repair for a cumulative total of20 or more calendar days ... or with
        respect to a nonconformity which 1s likely to cause death or senous bodily injury if the vehicle is
        driven, the conformity has been subject to examination or repair at least once by the manufacturer .. or
        its dealer or distributor, and the nonconformity continues to exist.
            Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 6 of 27



    28. Plaintiff has satisfied the above definition as the vehicle has been subject to repair more

         than three (3) times for the same Nonconformity, and the Nonconformity remained

         uncorrected.

    29. In addition, the above vehicle has or will be out of service by reason of the

         Nonconformities complained of for a cumulative total of twenty (20) or more calendar

         days.

    30. Plaintiff has delivered the nonconforming vehicle to an authorized service and repair

         facility of the Defendant on numerous occasions.

    31. After a reasonable number of attempts, Defendant was unable to repair the

         Nonconformities.

    32. Plaintiff has been and will continue to be financially damaged due to Defendant's

         intentional, reckless, wanton, and negligent failure to comply with the provisions of

         N.J.S.A. §56: 12-29 et seq.

    33. Plaintiff has provided Defendant with a final repair opportunity prior to filing this

         Complaint.

    34. Pursuant to N .J .S.A. §56: 12-29 et seq., Plaintiff seeks relief for losses due to the

         Nonconformities and defects affecting the above-mentioned vehicle in addition to

         reasonable attorney fees and all court costs.

    WHEREFORE, Plaintiff respectfully demands judgment against Defendant in an amount

equal to the price of the subject vehicle, plus all collateral charges, attorneys' fees, and court

costs.
       Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 7 of 27



                            COUNT II
                   DEFENDANT VIOLA TED THE
         MAGNUSON-MOSS (FTC) WARRANTY IMPROVEMENT ACT

35. Plaintiff hereby incorporates all facts and allegations set forth in this Complaint by

   reference as if fully set forth at length herein.

36. Plaintiff has or may have resorted to Defendants' informal dispute settlement procedure,

   to the extent said procedure complies with 16 CFR 703.

37. Plaintiff avers that the Federal Trade Commission (FTC) has determined that no

   automobile manufacturer complies with 16 CFR 703. See, Fed. Reg. 15636, Vol. 62, No.

   63 (Apr. 2, 1997).

38. Plaintiff is a "Consumer" as defined by 15 U.S.C. §2301(3).

39. Defendants are "suppliers", "warrantors", and "service contractors" as defined by 15

   U.S.C. § 2301 (4),(5) and (8).

40. The subject vehicle is a "consumer product" as defined by 15 U.S.C. § 2301(1).

41. By the terms of its written warranties, affirmations, promises, or service contracts,

   Defendants agreed to perform effective repairs at no charge for parts and/or labor.

42. The Magnuson-Moss Warranty Improvement Act requires Defendants to be bound by all

   warranties implied by state law. Said warranties are imposed on all transactions in the

   state in which the vehicle was delivered.

43. Defendants have made attempts on several occasions to comply with the terms of its

   express warranties; however, such repair attempts have been ineffective.

44. The Magnuson-Moss Warranty Improvement Act, 15 U.S.C. §2310(d)(2) provides:

   If a consumer finally prevails on an action brought under paragraph ( l) of this subsection, he may be
   allowed by the court to recover as part of the judgment a sum equal to the amount of aggregate amount of
   costs and expenses (including attorney fees based upon actual time expended), determined by the court to
   have been reasonably incurred by the Plaintiff for, or in connection with the commencement and
   prosecution of such action, unless the court, m its discretion shall determine that such an award of
   attorney's fees would be inappropnate.
           Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 8 of 27



    45. Plaintiff has afforded Defendants a reasonable number of opportunities to conform the

        vehicle to the aforementioned express warranties, implied warranties and contracts.

    46. As a direct and proximate result of Defendants' failure to comply with the express written

        warranties, Plaintiff has suffered damages and, in accordance with 15 U.S.C.

        §2310(d)( 1), Plaintiff is entitled to bring suit for such damages and other legal and

       equitable relief.

    47. Defendant's failure is a breach of Defendant's contractual and statutory obligations

       constituting a violation of the Magnuson-Moss Warranty Improvement Act, including but

       not limited to: breach of express warranties; breach of implied warranty of

       merchantability; breach of implied warranty of fitness for a particular purpose; breach of

       contract; and constitutes an Unfair Trade Practice.

   48. Plaintiff avers that Defendant's warranty was not provided to Plaintiff until after the

       vehicle was delivered, making any and all limitations, disclaimers and/or alternative

       dispute provisions ineffective for a failure of consideration.

   49. Plaintiff avers Defendant's Dispute Resolution Program was not in compliance with 16

       CFR 703 for the model year of the subject vehicle.

   50. Plaintiff avers that Defendant's warranty did not require Plaintiff to first resort to a

       Dispute Resolution Program before filing suit.

   51. Plaintiff avers that upon successfully prevailing upon the Magnuson-Moss claim herein,

       all attorney fees are recoverable and are demanded against Defendants.

   WHEREFORE, Plaintiff respectfully demands judgment against Defendants in an amount

equal to the price of the subject vehicle, plus all collateral charges, incidental and consequential

damages, reasonable attorneys' fees, and all court costs.
           Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 9 of 27



                                  DEMAND FOR JURY TRIAL

        PLEASE TAKE NOTICE that Plaintiff, ANDREA ERLICHMAN, demands a jury trial

on all issues related to this pleading.



                                           RESPECTFULLY SUBMITTED,

  DATED: August 22, 2019                  KIMMEL & SILVERMAN, P.C ..

                                          By:/~~
                                          SteplienD.Silverman
                                          PA ID # 325287
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Pike
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Fax: (215) 540-8817
                                          Email: ssilverman@lemonlaw.com
            Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 10 of 27




                                           CERTIFICATE OF SERVICE

         I hereby certify that on this __ day of _ _,2019. a copy of the foregoing document was sent via Federal

Express. Notice of this filing will be sent by operat10n of the Court's electronic filmg system to all parties indicated

on the electronic filing receipt. All parties that have been served are hsted below and will be served by regular U S.

Mail, first-class, postage pre-paid. Parties may access this filing through the Court's electronic filing system.


                                              Tesla, Inc.
                                              c/o Corporation Service Company,
                                              116 Pine Street, Suite 320
                                              Harrisburg, PA 1710 I




                                                       Respectfully submitted,



Date:                                                  By:
                                                             Steph            rman
                                                             Attorney for Plaintiff
                                                             Kimmel & Silverman, P.C
                                                             30 E. Butler Pike
                                                             Ambler, PA 19002
                                                             (215) 540-8888
                                                             ssilverman@lemonlaw.com
                      Case 2:19-cv-04315-PD Document
                                                ~ ,.-·-1 ~---
                                                          Filed 09/09/19 Page 11 of 27                                       ----·-~------


                                                       T                                      SL n
                                             MOTOR VEHICLE PURCHASE AGREEMENT
                                                                                   Final Price Sheet


                ANDREA ERLICHMAN                                                                           TESLA MOTORS PA INC.
                12 N JEFFERSON AVE, APT A.                                                                 470 W. LANCASTER AVE.
                MARGATE CITY, NJ OM02                                                                      DEVON, PA 19.333

                VEHICLE TO BE DELIVERED ON OR ABOUT:~-- 11/17/2018

            ••1~,-,,,~~l•···•ll:ll!.l:{1   !J::I~--~   .'1.; . .-,.,,,r.                   -,..r,i;<."11','.,,,.,                                                           '.
                                                                                                                              "                  '
                      ,-w/Used               Yur         Make                      Model                            Stvltt        VehicJ. ldentiffcatlon Number •               Ddomoter
                    New - Previous
                .service/demo vehicle       2018       TESLA                    Model S 750                         4-0R           5YJSA1E21JF276552                              50



             1. Total Vehicle Price
                A. Cash price of motor vehicletoptions, accessories and fees
                       (See attached Vehicle Configuration for itemization.)                                            $          951750.00          (A)
                   B. Other: Price Adjustment                                                                           $          -5,100,00      (B)
                 C. Other: NIA                                                                                          $                o:oo     (C)
               Total Vehiele Pnce (~ through C)                                                                                                                 $     90,650.00         (1)
             2. Sales Tax Calculation
                 A Trade-in tax credit (if applicable)                                                                 $               0.00       (A)
                 B. Taxable Fees (if applieable)                                                                       $               0.00       (B)
                C Subtotal of Taxable Items                                                                            $          90,650.00      (CJ
                D. Sales Tax                                                                                                                                    $          o.oo c2q,
                  E. Other: NIA                                                                                                                                 $         0.00      (2E)
                Total Cash Price {1 plus 20 and 2E)                                                                                                             $    90,650.00      (2)
             3. AmOl,lnts Paid to Government Agencies*
                  A. Registration/fransferffitlirig Fees                                 $             0.00                                      (A)
                  B. License Fee (if applicable)                                         $            .0.00                                      (B)
                  C. Tire Fee (if applicabJe)                                           .$             o.oo                                      (C)
                  D.  Battery Fee  (if applicable)                                      $              0.00                                      (D)
                  E. Other Fee(•): Title Fee                                            $            85.00                                       (E)
                  F. Other Fee(I)·                                                      $              0.00                                     (F)

           ,.  TQtal Government Fees (A throo_gh F)
                 Subtotal (2 plus 3)
                                                                                                                                                            $'
                                                                                                                                                            $·.
                                                                                                                                                                        ;8"5.00
                                                                                                                                                                    10,735.00
                                                                                                                                                                                   (3)
                                                                                                                                                                                   (4)
            5, Total Credits
                 A. Deposit'                                                           $         2,500.00                                       (A)
                 B. Financed Amount: Philadelphia Federal Credit Union                 $       62,000 00                                        (B)
                 C. EV Incentive (if applicable)                                       $              0.00                                      (C)
                 O. Trade in value applied to purchase (if applicable)                 $ -----'0=.0~0-                                          (D)
                 E. Customer downpayment                                               $       26,235.00                                        (E)
                 F. Other Credits                                                      $             0.00                                       (F)
              Total Credits (A through F)                                                                                                                   $       90,735.00     (5)
          ,Cl. Amount Due from Buyer (4 through 5)                                                                                                      s                0.00     (f}
                                             *Seller ma retain or receive art of the amounts aid to others.
                         Aute llrokllr FM: This lranuc11on Is not subject to a fN n,c.ived by an auto ltrokar from hllar u,,,_ this ltox Is checked:
                                                            CJ H checksd, -      ef 11111• llrolcer recelvlnt fN: Illa




Molor'Vllhicla Puri:i- ~ - Final .Pra ShNI (v. 201&0731)
Tesla, Inc. 020111
                                                                           !i   PLAINTIFF'S
                                                                           ~      EXHIBIT
                                                                           ~        A
                                                                           ~
                                                                           <
                                                                                   ~
                   Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 12 of 27
      .•


                                                                                           -
       Sertaf RN9121238-02-20181117205931



                                                           T :SL n
                                                     Motor Vehicle Purchase Agreement
                                                             Vehicle Configuration

           Customer Information                              De•criptlon                                                    Total In USO

       ANDREA ERLICHMAN                                      Mode1S75D                                                        $77,000.00
       12 N JEFFER80N AVE, APT A,                            Dual Motor All Wheel Drive
       MARGATE CITY, NJ 08402                                Obsidian Black Metallic Paint                                     $1,500.00
                                                             Sunroof                                                           $2,000.00
       (215) 620-8900                                        19• Sonic' Carbon Slipstream Wheels                               $1,500.00
       ne1l@kattomey.com                                    White Premium                                                      $3,300.00
      VIN                     5YJSA1E21JF276552             White Premium Interior
                                                            Carbon Fiber Decor                                                   $250.00
      Reserrvatlon            RN9121238                     Dark Headliner
      Order Payment          2,500.00                       Enhanced Autopilot                                                $5,000.00
                                                            Full Self-Driving Capability                                      $3,000;00
      Accepted by             11/5/2018
      Custorn.r on                                          Smart Air Suspension
                                                            Premium Sound
     Price indicated does not include tmces                 Subzero Weather Package
     and governmental fees, which will be
     calculated as your delivery date nears.                                                                Subtotal      $93,550.00
     You will be responsible for these                                                                 Destination Fee       $1,125.00
     additional tmces and fees.                                                                    Documentation Fee            $75.00
                                                                                     Transportation Fee (if applicable)      $1,000.00
                                                                                  Order Modification Fee Of applicable)          $0.00
                                                                                                                Total     $95,750.00




Motor Vehicle Purctiase Agreement. ven,cJ« Configurabor>
Tesla inc @201 7
                                                                                                                          Page 1 at 1
                Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 13 of 27




                                                    T                       s            L
                                                                                                     .....
                                                                                                     M
                                                             Motor Vehicle Order Agl'Hment
                                                                  Twms a Conditions

Documentation. Your Motor Vehicle Order Agreement (the "Agreemenr) la made up of the following documents:
     1.   Vehlcl• Conffauratloff: The Vehicle Configuration describes the vehicle that yau configllr.ecl and ordered, Including pricing (excluding taxes
          and official or government fees). If you are purchasing I vehicle from our inventory, the Vehlele Conflg1,1r11tlon may ti. in the, .foon of a
          Momlney window sticker or a buyer's guide.
     2.   Final Prfct, Shfft: The Final Price Sheet will be provided to you as your delivery date       nears. It will lnclUde final prlcinsr baHd on your tiNal
          Vehicle Configuration and will Include taxes and official or governmental fees.                                                     .
     3.   Terms      & Conditions: These Terms & .CondltiOns are effective as d   the dellt you place your croer and maka your Order Payment (the "Order
          Date").

AgrMment to Purchase or Luse. You agree to wrchase or lease the vehiele (the "Vehicle") described in your Vehicle eonfiguratlQn from Tesla, Inc.
or its affiliate ('We,• "us" or "our"). pursuant to tbe terms and conditions of this Agreement. Your Vehicle la priced Jlnd configured based on features and
options available at the time of order and you can confirm availabillty with your Owner Advisor. Options, featureJ or f1ardwlre released after you place
your order may not be included In or available for your Vehicle.

Purchaff Price, Taxes and Offltlal F-. The purchase price of the Vehicle is indicated in your Vehicle Configuration,            th•Monroney w i ~ str~er.
or buyer's guide attached to ·this Agreement. as appncable. This purchase price does not include taxes and offlelal or government fees, wt11ch cdukl,
amount to up to 10% or mora of the Vehicle purchase pnce. Bec&U$e these taxes and fees are constantly changing and will depend on many fac~,
such as where you register the Vehicle, they will be calculated (;loser to the time of delivery and Indicated on your Final Price SheOt Yov are responsible
for paying these additional taxas and fees. If you present a check for any payment, we .may P('OeeSS th;lt payment IS a normal check tran~. or v,ie.
may use infoonlltion from your check to make a one-time electronic fund transfer from your account, In whlch,case Y®'" bank account WIii reflect this
transaction IS an Electronic Fund Transfer.

Manufacturing Process.

     •     Ordet Stage:    We Will submit your order to the Tesla Facto,y for prDQuction three (3) .calendar days after tho Or:.der Da~. During this three (3)
           day period, you may cancel your order or malee any changes to your Vehicle Configuration without charge. Your Order Paymert will be
           refundable if yau cancel Within this three (3) day periOd.

     •     Fac;tory Stp: When 'We submit your order for production (3 days •l'ler your order date), your Order Payment becom!is               .••med
                                                                                                                                              and non-
           refundable. Because producuon of your Vehiele is already underway. changes to your Vehicle Configuration during this time will be difficult, if
           not Impossible, for us to accommodate. If you want to make changes to your Vehicle Configuration, we will try to accommodate your request.
           If M accept you[ request, you Will be subject to a non-refundable $500 change fee and potential price Increases for any pricing adjustments
           made ,since your Original order dai... Any changes made to your Vehiciet Configuratlon, including changes to the purch• pri<;e, will be
           reffected in a subsequent Vehide Conf)guratlon that will form part of this Agreement.

Clnc:ellatlon; Default. Because your Vehicle Is custom ordered, we lnpur significant costs in starting production of Y9Ur Vehicle. We also fncur
significant costs tor remancetlng and reselling the Vehiele ff you cancel or default ln this Agreement. Ma result, your Order Payment is non-refundable
three (3) calendar dayt after your Order Date. You 8Cknov.1edge that the O!der Payment amount IS !I fair and reasonable estimate of the actual
damages that we have Incurred or may Jncur, costs that are otherwise Impracticable or extremely difficult to determine. We wiU credit your Order
Payment toward the 111'1111 purcl\aff price of the Vehicle You acknowledge thet this Order Payment and !hi$ Agreement are not made or entei.d_into in
anticipation c:A or pending any conditional sale contract

Inventory Vehicle. This paragraph Is applicable if you are purohaSing a Vehlele from our inventory (I.a., the Vehicle has already been manufactured, as
indicated by an existlng VIN, an attacned Monroney windoW sticker or a buyer's guide). Becausaweincur significant costs in preparing and coortlinatJQg
the delivJlry of your Vehicle, including shipping logistics, your Order Payment I• non-refundable. You acknowl,<lga that the Order Payment amount Is 1
fair and reasonable estimate of the actual darllage9 that we haVe Incurred or may incur in transporting, remarketing and reselling the Vehiele, oos1' that
are otherwise Impracticable or extremely difficult to determlnet. We will credit your Order Payment against the ~ • prie6 of your VehiJ;;le upon
completion of the transactiOn. You acknoWledge that this Order Payment and this Agreement are not made or entered Into In anticipation of or pending
any condltlonal ule contract.

Dellvery. If you are picking ,up your Vehicle in I state where we ft licensed to sell the Vehicle, we wm notify you of when we e,q>eet your Vehicle to be
ready for delivery at your local T•I• DeUvery Center. or other location· u - may agree to. You agree to schedule and take delivery of your Vehide
wlth(n one week of this date. If you are IJlllble to take dellvery Within the specified periOd, your Vehicle may be made avaliabfe for sale to other
customers.

 If you _wish to pie!( up your Vehicle In a state whore we are not licensed to sell the V1hlcle, orlf you and Tesla otherwise agree, Tesla will, on ·your behalf,
 cooro,nate the shipment of your Vehicle to you from our factory In California or .another state Whero ..,,. are licensed to sen the Vehicle. In such a case,
 you agree that this is a •hlpment contract under which Tesla wlfl coordinate the shipping of the Vehicle to you via a third-party common ·carrier. Y911
 agree that deAvery of the Vehicle, including the transfer of UU. and risk of lou to yau, wiU occur at the Um• your Vehicle is loaded onto ,the common
 carrier's transport (I.e., FOB shipping point). The carrfer will insure your Vehicle whlfe In transit and you will be the benef'lclary,Qf any c111ms for damage
 to the Vehicle or losses occurring while the Vehlckt Is in the possession of a common carrier.

 The estimated delivery date~ your Vehicle Indicated in thll Agreement is an estimate only and is not a guanmtee of when yaur Vehicle will actually be
 delivered. To secure you,r final payment and performance under the tenns of this Agreement, - Will retaln a security int,,..t';n the Vehicle and'all
 proceeds therefrom until yOUl'obligatloM have boon fulfilled                                                           '

 Prfvlcy Policy; Payment Tenn• for S.mcits; Supercharger Fair Use Polley. Tesla's Customer Privacy Policy; P&Yment Terms for Services and
 Supercharger Fair Use Polley are incorporated into this Agreement and can be vi.-cl at www.tesla.com/about/legal.


 Motor Vehicle Order Agreement (v 20161 13 en US)
                                                                                                                                                   Page 1 of4
 Tesla, inc. C2016
-                    Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 14 of 27




                                                         T          -
                                                                    ._.
                                                                                 SL                       -M

     Agl'Mfflent   to Arbitrate. Plnse carefuny read this provision, which applies to any'Cflspute between        you and Tesla, 1nC.    and its affiliates, (together
     "Tesfaj.

     if you have.a aincem ordlspute, please send a written notice describing It and your desired resolution to resolutions@tnla.com'.

     If not resolved within 60 da~. you agnM that any dispute arising out of or relatlng to any •J*:t of the relationship between ~ and Tesla WIN not ~
     decided by • judge or Ju,y but instaad by a· single arbitrator in an arbitration lldrninlstered by the American Art>ltration Association (AAA) under its
     Consumer :Amitration Rules. Th!S Includes c:lllirns arising before this Agreement, such as claims relate<f td statements about'our prodocts.

     Wa win pay all AAA fees for any arbitration, which will be held In !hit city or county of your residenee. To learn   more about fhe Rules and how to begln an
     arbitration, you may can any AAA office or go to www. adr.org.

     The arbitrator may only resolve disputes between you and Tasia, and may not consolldate daims without the consent of 1111 parties. The arbitrator cannot
     hear class or representative claims or requats for relief on behalf of others purchasing or leasing Tesla vehicles. In other M:>l'ds, you and Tesla may
     bnng claims against the other only Jn your or its individual capacity and not u I plaintiff or Cf,ass member In any class or representative action. If a court
     or arbitrator decides that any part of this agreement to arbitrate cannot·be enforced.as to a part!Cular C!alm for relief or remedy (such u injunc;tive or
     declaratory relief), then that claim or l*Tledy (and only that claim or 1'91Mdy) shall be severed and must be brought In court' and any other claims must
     be arbitrated.

     If you prefer, you may Instead take an individual dispute to small claims court.

     You may opt out of arbitration within 30 ~.aftltr signing this Agreement by sending a letter to: Tesla, Inc.; P.O. Box 15430: Fremont, CA 9'J539-7970,
     stating your name, VehlC:le ldentificatiOn Number, and intent to opt out of the arbitration provision. If you. do not opt out, this agreement to aroltnlte
     overrides any different arbitration ag~ent between us, including any arbitration agreement in a lease or finance contniet.

     Warranty. You wlU receive the Tesla New Vehicle Limited Warranty or the Tesla p ~ Limited Warranty, as applicable, at or prior to the time of
     Vehicle delivery or pickup. You may also obtain a written copy of your warranty from us upon request or from our website.

    t.lmltatlon of Uablllty. We are 1IQt liable for any i,:icidental, special or consequential damages arising· oot of this Ag,:ilement. Your sole and exclusive
    remedy under this Agreement wiff be limited to reimbursement of your Order Payment.

    No Resellers; Discontinuation; Cancellation. Tesla and its affiliates sell cars directly to end-consumers, and we may urillateratly cancel any order
    that - believe has been made with a vi- toward resale of the Vehicle or that has otherwise been made in bad faith. We may also cancel your order
    and refund your Order Payment If we discontinue a product, feature or option after the time you place your order or I f - determl~ that you are acting in
    bad faith.

    Governing Law; ln~on; Assignment. The tenns of thiS Agreement are governed by, and to be'lnterpreted alCCOrding to, the , - of the State In
    which - are licensed lo sell motor vehicllls that is. nearest to your address indicated on your Vehicle Conflgu,-tion. Prior agreements, oral 11tatements,
    negotiations, communications or representations about the Vehicle sold under this Agreement are superseded by this AgrMment. TerrtlS relating to the
    purchase not ~ l y ciontained herein are not binding. We may assign this ).grffment at our discretion to one of our af'llliated entities.

    State-Specific Provisions. You acknowledge that you have read and understand the provisions applicable to you in the State-S'pecific Provisions
    attachment to this Agreement.

    This Agreement is entered into and elfectM1 as of the date you accept this Agreement, by electronic means or otherwise. By confirming and accepting
    this Agreement, you agree to the terms and conditions of this Agreement.


    Buyer's Signature
                                ~
                                Signature
                                                                                        .) tJ.J;e':l
                                                                                         Name
                                                                                                            € clrd.'"-·"                    Date     r I
    Co-Buyer's Signature

                                Signature                                                Name                                                Date
    Seller Signature                                                                                                                         November         17,
                                Troy Jones                                               Senior Director, North America Sales                2018
    Tesla                       By                                                       Title                                               Date




    Motor Vehicle Order Agreement (V ~OHi t 13 en US J
                                                                                                                                                      Page 2 Qt 4
    Tesra. rnc ©2018



                                                                                                                                                                         ]
                  Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 15 of 27




                                                    T            --          s            L           -
                                                                                                      M
                                                                  State lpec:lflc Provisions

   For NEW YORK residents: If the Vehicle 11 not delivered In accordance with the Agraem111t within 30 'days folloWing the utfmated delivery date, )'911
   have the ht to cancel the l'Hl'!lent and ntceive a fuU refund unless th• dala In dellvtt is attributable to

   For MASSACHUSETTS residents'. ATTENTION PURCHASER: All vehicles are WARRANTED II a matter of state law. Thay must be fit to be driven
   safely on the roads ahd must remain in good running condition for a reasonable period d flma. If you have significant problems "'1th the Vahlcla or If it
   wiN not pass a Ma11achu1etts lnspectiOn, you should notify us Immediately We may be rilqulred to fix the car or l'llfund your money. THIS WARAANTY
   JS IN ADDITION TO ANY OTHER WARRANTY GIVEN BY US.

   For WASHINGTON, D.C. residents:
                            .                      NOTICE TO PURCHASER
  IF, AFTER A REASONABLE NUMBER OF"ATTEMPTS, THE MANUFACTURER, ITS AGENT, OR AUTHORIZED DEALER IS UNABLE TO REPAIR
   OR CORRECT ANY NON-CONFORMITY, DEFECT, OR CONDITION WHICH RESULTS IN SiGNiFlCANT IMPAIRMENT OF THE MOTOR VEHICLE, •
  '!'HE MANUFACTURER, AT THE OPTION OF THE CONSUMER. SHALL REPLACE THE MOTOR VEHICLE WITH A COMPARABLI: MOTOR
  VEHICLE, OR ACCEPT RETURN OF THE MOTOR VEHICLE FROM THE CONSUMER AND REFUND TO THE CONSUMER THE FULL PlJRCHASE
  PRICE, INCLUDING AU SALES TAX, LICENSE FEES, REGISTRATION FEES, AND ANY SIMILAR GOVERNMENT CHARGES. IF YOU HAVE ANY
  QUESTIONS CONCERNING YOUR RIGHTS, YOU MAY CONTACT THE DEPARTMENT bF CoNSUMER AND REGULAT,ORY AFFAIRS.

  Seller certifies that the Information contained in the Itemization d the purchase priee, Including tile Vehicle ConfiguratJon, and required by Chapter 3
           Selll and Fin           Motor Vehicles of Title 16 of the Code of D;C. Munici        lations ts true to1lhe best of our          .




Motor Vehicle Order Agreement [v 2018113 en US)                                                                                            Page 3 of <I
Tesla. Inc @2018
                     Case 2:19-cv-04315-PD Invoice
              Tesla Inc.                    Document 1 Filed 09/09/19 Page 16 of 27
              470 West Lancaster Avenue

              Devon. PA 19333                             SERVICE DEPARTMENT HOURS
              Ph 610-407-7030                                Mon-Fri: 7:00 am-7:00 pm
              Fax 610-650-4246                               Saturday 8:00am-4:00pm




                                                           E.P.A.10# PAD982675209




 Andrea Erlichman
 12 N Jefferson Avenue
 Margate. NJ 08402
 neil@kattorney com



      Job Number

                         HVAC is not blowing warm air while in climate mode When put in re--clrculate
                         the vehicle blowed warmer air but still not to expectation Customer has three
                         Tesla's and is certain there is something wrong.
                        i
                        1 Could   not verify complaint Performed system check and visual inspection of
                     Icomponents         no problems. normal operation
                         Correction: Cabin HVAC General Diagnosis
                         Conclusion: No Trouble Found


         1                                                                                                                                .
                                                                                                              Pay Type Goodwill - Servicej'            0.00
                                                                                                                                          '


                     i

-..                  i Creaking ~~~~;;;mg f~~;;, the front of vehicle (all spe~ds)    C u - ~ ~ ~ - - --· - ·- - - - - - - - - - - - ·
                    , not specify the location Stated it was hard to tell but rs coming from the front
                    1(no particular side) and ls more pronounced when taking turns in either
                    I direction
                         Verified concer_n Insulated headliner from windshield Verified noise is no

                    II   longer present
                         Correction: Headliner General Diagnosis


         2
                                                                                                                       Pay Type Warranty,              0.00
                                                                                                                                          !
                                                                                                                                          i




                    l
                   .i                                                                                                                     '
                                                                                                                                         .l ...   -




                                                                     !,    PLAINTIFF'S
                                                                     <
                                                                     c:,
                                                                     UJ
                                                                     ..J
                                                                             EXHIBIT
                                                                     w
                                                                     ~
                                                                     ~
                                                                     ..J
                                                                     ..J
                                                                     <
                                                                              g                                                                       1 of 2
                        : courtesy inspection
                             Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 17 of 27
                        '' -Checked for Active alerts No active alerts present Checked firmware version
                        ; Staged to latest version Topped off washer filJld Verified wiper and washer Jet                                              I
                       I  operaUon Good. no issues present Tested and inspected customer's charge
                          cable (1f present) Tested charge port with a shop cable at 40 amps without
                        • issue Tire pressures set to proper PSI All tire treads are 8/32
                                                                                                                                                       I
                       II Correction: Courtesy Inspection                                                                                              I


          3             i

                                                                                                                                                       I
                                                                                                                                   Pay Type Warranty   I       0.00




                                                                                                        , Subtotal Labor & Miscellaneous       r- ·- -· - -     o oo.
Service Center hourly rate 150                                                                            Items

All parts are new unless otheiwise specified
                                                                                                        ·Total Labor
Notes
                                                                                                         Subtotal Parts
                                                                                                                                                 -------··<-!
                                                                                                                                                          0 00
                                                                                                        · - - - - - - - - - - - - - ·------1---- - - - - -
                                                                                                         Parts Price AdJustment                                 O 00
Payment Terms
Due upon receipt                                                                                         Total Parts                                            0 00'
                                                                                                        ----··----
                                                                                                        Shipping

                                                                                                         Referral Credit
                                                                                                        ------,=-- ,., ----- ,_. _____ ---· ,_._._,
                                                                                                         Subtotal                                               ooo.
                                                                                                         Sales Tax

                                                                                                         TOTAL AMOUNT                                           000·




I authorize the repair work, including parts. materials and labor. on my vehicle to be done as set forth in this service agreement document


Signature:                                                                                                       Date:

You agree that Tesla is not responsible for any personal items left in your vehicle. Tesla and its employees may access and operate your vehicle for the sole
purpose of testing and/or inspection of repairs. Tesla and its employees may access. download and use the information stored on your vehicle's data recorder
to service and diagnose issues with your vehicle. and Tesla may store and aggregate such data for its own purposes. Tesla and its employees will turn off any
photo or video capturing devices. such as dashboard cameras. once we receive the vehicle ,n preparation for service. Items may be returned within 30 days
with a proof of purchase and must be in their original and uninstalled condition with factory labeling attached and in factory packaging (if supplied). an express
mechanic's lien is hereby acknowledged on your vehicle to secure the amount of repairs and storage. the owner's insurance provides exclusive coverage for
the vehicle while it is in Tesla's possession. and you may be charged storage fees from the fourth working day after you are notified that repairs on your
vehicle are complete

Tesla disclaims all express or implied warranties with respect to any repairs or products used in repairs. except as may be set forth in your Tesla-issued New
Vehicle Limited Warranty or other extended service agreement Tesla is not responsible for repairs not performed by, or components not installed by, Tesla




                                                                                                                                                              2 of 2
            470 West Lancaster Avenue
                                    Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 18 of 27
            Devon, PA 19333                                     SERVICE DEPARTMENT HOURS
            Ph'.r610-407-7030                                     Mon-Fri: 7:00 am-7:00 pm
            Fax. 610-650-4246                                      Saturday 8:00am-4:00pm




                                                                E.P A ID# PAC982675209




,ndrea Erhchman
2 N Jefferson Avenue
fargate, NJ 08402
eil@kattomey com


    ~-~..,-~ . ~---,,._~ ,:,~~~-·~
   Joti Number
                 -,.~
                            ~bscriptiQf!         9,f Work
                             .i,,_;w;t,..,.,....~ .. .,;t,.
                                                       ,,...,
                                                                   i'.,   .•
                                                                    , .......   if
                                                                                          .     ,     .
                                                                                                    ,.,""'

                        j Customer called stating there is again an issue with a Creaking noise coming
                        ! from the front of vehicle (all speeds) Customer could not specify the location.
                          Stated it was hard to tell but is coming from the front (no particular side) and is

                        I more proncunced when. taking turns in either direction
                        1Insulated above headliner to eliminate noise. Test drove vehicle and verified
                        I rirnse is no longer present
                        l Correct:on: Exterior NVH General Diagnosis

       1
                                                                                                                         Pay Type Warrant/
                                                                                                                                               '     O.ilO




                        . courtesy mspect,on
                        I
                        l




                        !Checked for Active alerts. No active alerts present Checked firmware version
                        j Staged to latest vers,on. Topped off washer f:u1d    Verified wiper and washer Jet
                        1 operation    Good. no issues present. Tested and 1nspectec custorner's charge
                        l cable (,f present) Tested charge port with a ::,hop cable at 40 amps without
                        '. issue Tire pressures set to proper PSI A'.! tire treads are 8/32
                        ;
                        'Correction: Courtesy Inspection
                        I
      2
                                                                                                                Pay Type. Goodwill - Service
                                                                                                                                               II    0.00




                                                                                .:J.   PLAINTIFF'S
                                                                                Cl
                                                                                 LU
                                                                                 ..J
                                                                                         EXHIBIT
                                                                                w
                                                                                !;c
                                                                                ~
                                                                                ..:.
                                                                                          (.
                                                                                <i.                                                                 1 n.f 'l
                      I
                              Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 19 of 27
                      ! Found phone charger plugged in to 12v accessory socket interfering with key
                          interfering with key signals This phone charger has a buil!   in   location device

                      I   that 1s producing the interference.
                          Correction: Keyless Entry and Security General

                      I   Diagnosis


         3            !

                                                                                                                                                  Pay Type. Warranty'
                                                                                                                                                                              I         0.00


                                                                                                                                                                              I


                      j Slow to Start
                      !
                      !Could not duplicate concern     Car is starting up as designed No further repairs
                      1 needed    for this concern
                      : Correction: General Pre-Diagnosis
                      '
                                                                                                                                                                              !
                                                                                                                                                                              !

         4                                                                                                                                        Pay Type. Warrantyj
                                                                                                                                                                              I
                                                                                                                                                                                        0.00

                                                                                                                                                                              I



-·- - - ------i-.-----
               ; Doors pop open
                                ···--·------·-·---
                      I
                      1
                          Could not duplicate concern No further repairs needed for this concern

                      · Correction: Door Glass and Regulators General
                      '. Diagnosis




         5                                                                                                                                       Pay Type: Warranty;
                                                                                                                                                                              !
                                                                                                                                                                                        0.00




                                                                                                                Subtotal Labor & Miscellaneous                                          0 00
,ervice Center hourly rate 150                                                                                  Items
                                                                                                               ....Labor
                                                                                                                    ·---,.,&-----·· -----··----·-··-!-- - - - -0 00:
                                                                                                                             Miscellaneous Items Price
\II parts are new unless otherwise specified                                                                   AdJustrnent
                                                                                                                Total Labor                                                             0 00
Jotes.
                                                                                                               ' Subtotal Parts
                                                                                                                                ·---···------+-
                                                                                                               'c . - _ , _ _ ., - · - · · - - - - · - - - - - - ; . . - - - - ·
                                                                                                                Parts Price Adjustment                                                  0 00,
'ayrnent Terms·
)ue upon receipt
                                                                                                               ,_.._._ -------------- +-·------·--
                                                                                                                Total Parts                    0 00'
                                                                                                                                                                      _...,   __ ___
                                                                                                                                                                                   ""

                                                                                                                                                                                        0 001
                                                                                                                                                                                               ,



                                                                                                                Subtotal
                                                                                                               ,-----
                                                                                                               Sales Tax
                                                                                                                         ..
                                                                                                                                                                                        o oo·
                                                                                                               I'-'-- - - · - - - - - - · ·
                                                                                                               •TOTAL AMOUNT                                                       "o.cio'
                            Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 20 of 27
                 ,.
authorlie the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.


,ignature:                                                                                                      Date:

·ou agree that· Tesla is not responsible for any personal Items left in your vehicle. Tesla and its employees may access and operate your vehicle for the sole
urpose of testing and/or inspection of repairs. Tesla and its employees may access. download and use the information stored on your vehicle's data recorder
>service and diagnose issues with your vehicle. and Tesla may store and aggregate such data for its own purposes, Tesla and its employees will turn off any
hoto or video capturing devices, such as dashboard cameras, once we receive the vehicle in preparation for service. Items may be returned within 30 days
1ith a proof of purchase and must be in their onginal and uninstalled condition with factory labeling attached and in factory packaging {if supplied); an express
1echan,c's lien is hereby acl<nowledged on your vehicle to secure the amount of repairs and storage, the owner's insurance provides exclusive coverage for
1e vehicle while it is in Tesla'.s possession. and you may be charged storage fees from the fourth working day af!er you are notified that repairs on your
ehicle are complete

 esla disclaims all express or implied warranties with respect to any repairs or products used in repairs, except as may be set forth in your Tesla-issued New
'eh1cle Limited Warranty or other extended service agreement Tesla is not responsible for repairs not performed by. or components not installed by. Tesla
               470 West Lancaster Avenue
                               Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 21 of 27
               Devon, PA 19333                             SERVICE DEPARTMENT HOURS
               Pt>. 610-407 -7030                            Mon-Fri: 7:00 am-7:00 pm
               Fax 610-650-4246                               Saturday 8:00am-4:00pm




               PAID                           I             EPA ID# PAC982675209




,ndrea Erlichman
2 N Jefferson Avenue
1argate, NJ 08402
e1l@kattorney com



                          Description Of Work.

                     ICourtesy Inspection
                     -"'-f""'~•w-~-~--·~<l'-=W''



                     i Tread depth Front Driver Outer 8 Front Driver Middle  8 Front Driver Inner 8
                        Front Passenger Outer 8 Front Passenger M1dd:e 8 Front Passenger Inner; 8
                     I  Back Driver Outer· 8 Back Driver Middle 8 Back Driver Inner; 8 Back
                     : Passenger Outer 8 Back Passenger Middle 8 Back Passenger Inner 8Tire
                      ; pressure Front Driver 42 Front Passenger· 42 Back Driver 42 Back
                     : Passenger 42New firmware staged Not NeededWasher fluid top off
                     '. Performed YesTire rotation recommended No
                     ; Correction: Courtesy Inspection

       1
                                                                                                           Pay Type Goodwill - Service.'            0.00




                                                                                                       • - - - - . _ _ _ _ ,,.. '"'"""""" ..?-- - - - - - - -
           ·         f mtemet connectivity for audio shows "No Connectivity" for Streaming Radio                                           I
                     : timestamp on 3/29 9 30-9 40
                     lReviewed  vehicle logs and could not verify a lasting hardware error present
                      No re-occurrence since reset of touchscreen No further action at this time If
                      j
                     i issue persists then provide an exact time stamp as well as screenshot with an
                          exact location of vehicle during connectiVlty drop for review
                     ,' Correction: Audio System - Internet Radio General
                      jDiagnosis

       2                                                                                                                                    I
                                                                                                                                            !
                                                                                                           Pay Type Goodwill - Service i            0.00
                                                                                                                                            1




                                                                            " PLAINTIFF'S
                                                                             ..J
                                                                            <(
                                                                            Cl
                                                                            LIJ
                                                                            ..J
                                                                                      EXHIBIT
                                                                            ~
                                                                            "'en_:,
                                                                            ..J
                                                                            <(
                                                                                          D                                                        1 nf &:;.
...           Th,s Case
                    concern 2:19-cv-04315-PD                 Document
                            is related to the connectivity loss                 1 Reviewed
                                                                in prior Job line   Filed 09/09/19                                         Page 22 of 27
              veh,cle logs and could not verify a lasting hardware error present No re-
              occurrence since reset of touchscreen No further action at this time If issue
      •       persists then provide an exact time stamp as well as screenshot with an exact
            • location of vehicle dunng connectiVlty drop for review
            · Correction: Audio System - Internet Radio General
            · Diagnosis Conclusion: No Trouble Found
3
                                                                                                                                                                             I
                                                                                                                                                Pay Type Goodwill - Servicei        0.00




            ~-   -   0,                           _,.   ..•   •   ~a.. _ _ _ _ _,,,       M~   ,   ¥.,-"'    -------       •       •



           dt Rattle from the sunroof 3x repeat
                                          .     concern nght above driver side head.
            I                                                                                                                  •
            ; Insulated headliner mounting points towards the front of the velcro, confirmed
           . · no,se is gone.
            , Correction: Headliner General Diagnosis



                                                                                                                                                                             I
4                                                                                                                                              Pay Type Goodwill - Service
                                                                                                                                                                             '
                                                                                                                                                                             I
                                                                                                                                                                             I      0.00
                                                                                                                                                                             i

                                                                                                                                                                             I
                                                                                                                                                                             l.
      """"'-1""''"        "''~,...,,   ...... "     ·--5·--~"'"--~--          ~   . . ~-.'
                                                                                      ~                     '"' ~- _.,._, -,·-·· ""'"' ---"··-~--, " __ .,. . __. . ~----
            ! -Reverse camera shows green lines intermittently when going in reverse
            • Double Scroll Reset alleviates concern Performed 3/28 6PMish
            i Reviewed details regard,ng display issue for reverse camera and verified that
            : this due to a known issue and a fix 1s being created by Tesla for your vehicle
            • We apologize for the inconvenience and will solidify a repair for this as quickly
            : as possible Continue to perform scroll wheel resets as needed as a
              temporary workaround
            1 Correction:              Rear Camera General Diagnosis


5
                                                                                                                                               Pay Type. Goodwill - Service i       0.00

                                                                                                                                                                             I




                                                                                                                                                                                  ') ....., C.
         · Replaced autopilot electronic control unit Replaced drivers side 8-pillar
                Case
         . appl1que      2:19-cv-04315-PD
                     &amp,  camera Performed firmware  Document        1 Filed
                                                         update Performed   Autopilot09/09/19   Page 23 of 27
    ..   : camera calibratiOn Road tested vehicle and verified Driver's Assistance /
           Autopilot systems are operating as designed
         ! Correction: Blind Spot Warning General Diagnosis



             Correction: Module • Autopilot • ECU • 2nd Generation



         !Parts Replaced or Added
         II Part                                             Quantity

         IASSY.AUTOPILOTECU.2 5 · FUSED (1125800-               1
         i 70-F)
6        '
         !
         I

         !Correction: Repeater and Pillar Camera Investigation -
         ' Repeater Camera(s) Replaced
         I
         I   Parts Replaced or Added

             Part                                            Quantity

         !   APPLIQUE,MS,B PLR,LH ASSY (1092306 00-E)




                                                                                                           Pay Type Warranty'      0.00




             All 4 windows are catch,ng the bright molding

         : Checked function of all windows Verified all windows are operating as
         ; designed Pro-actively calibrated all 4 windows and re-verified proper function.
         , Note depending many factors. including door opening speed. it is normal for
         : the door moving glass to come 1n contact with the upper primary seal and
         I bnghtwork. This 1s not a veh,cle defect Note· this vehicle has had windows
         I tinted and brightwork wrapped
         'Correction: General Pre-Diagnosis
         I

7                                                                                                                              i
                                                                                                                               !
                                                                                                                               I
                                                                                                   Pay Type Goodwill -   s,n,o,I   0.00




                                                                                                                             - !
·,                          Replaced windshield wiper blades
                                 Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 24 of 27
                   ..   I
                            Correction: Wiper Blades - Pair


        '               l
                        l Parts Replaced or Added
                        • Part                                                   Quantity
                        'j BLADE ASY-WIPER. BOSCH 252 PS LHD MS
            8           ! (1051496-00·A)
                        ; BLADE ASSY-WIPER, BOSCH 252 DS LHD MS
                        · (1051495-00-AJ
                        '
                                                                                                                                         Pay Type Warranty;       0.00




                        '                                         0


                        lc'ustomer JUSt l"ad 21' tire ~-~t ~-;; the c~r ;nd   h; .;,,;~ts.the.tire pre;;ur;;;-- · - - - - - - - · · · - - · - - - - - - - - ~ -
                        I checked
                        ; No evidence of leaking tire(s) Verified ttre pressures@ spec1ficat1on (42psi).

                        , Correction: TPMS - Set Thresholds


                                                                                                                                                             l
                                                                                                                                                             'i
        9                                                                                                                      Pay Type Goodw1II - Service;       0.00




                        , Customer states smart pre-cond1tion,ng has been on "learning" ever since he
                          got the car
                          All systems operating as designed, customer must verify home address ls
                        I where he goes home to after work and work address 1s accurate Vehicle may

                        I
                        'still take one month to determine smart precond1t1oring schedule 1f addresses
                          are incorrect
                        , Correction: Firmware General Diagnosis
                        I
                        I
        10
                                                                                                                               Pay Type· Goodwill - Service:      0.00




,ervice Center hourly rate 150

\II parts are new unless otherwise specified

~ates



'ayment Terms
)ue upon receipt
                                                                           - ... - ·-- ·-· --·-·---+·---»-.. --·-·-
                            Case 2:19-cv-04315-PD Document 1 Filed 09/09/19    Page 25 Items
                                                                      Labor & Miscellaneous of 27
                                                                                                Price            O 00
                                                                                                         AdJustment _______________ ___: ____ _
                                                                                                         Total Labor                                            O 00
        .                                                                                                Subtotal Parts                                        0 00'

                                                                                                         Parts Price Adjustment

                                                                                                        Total Parts

                                                                                                        Shipping                                               0 00

                                                                                                        Referral Credit

                                                                                                        Subtotal

                                                                                                        Sales Tax

                                                                                                        TOTAL AMOUNT
                                                                                                                                           ---- -----o.oo·       ---;



                                                                                                        TOTAL PAID                                             0 00

                                                                                                        ·DUE AMOUNT                                            0 00:
                                                                                                                                            - J .




authorize the repair work, including parts. materials and labor, on my vehicle to be done as set forth in this service agreement document


,ignature:                                                                                                       Date:

 ou agree that: Tesla 1s not responsible for any personal items left in your vehicle: Tesla and its employees may access and operate your vehicle for the sole
urpose of testing and/or inspection of repairs, Tesla and its employees may access. download and use the information stored on your vehicle's data recorder
>service and diagnose issues with your vehicle, and Tesla may store and aggregate such data for its own purposes. Tesla and its employees will turn off any
hoto or video capturing devices. such as dashboard cameras, once we receive the vehicle in preparation for service. Items may be returned within 30 days
11th a proof of purchase and must be in their original and uninstalled condition with factory labeling attached and in factory packaging (if supplied). an express
1echanic's lien is hereby acknowledged on your vehicle to secure the amount of repairs and storage, the owner's insurance provides exclusive coverage for
1e vehicle while 1t 1s 1n Tesla's possession. and you may be charged $35 per day for storage fees from the fourth working day after you are notified that
~pairs on your vehicle are complete.

 esla d,scla,ms all express or implied warranties with respect to any repairs or products used in repairs. except as may be set forth in your Tesla-issued New
'ehicle Limited Warranty or other extended service agreement Tesla is not responsible for repairs not performed by, or components not installed by. Tesla
:ustomer paid Tesla branded parts are covered under "Parts.Body, and Paint Limited Warranty" for the period of12 months Please visit
ttpsJ/www.tesla com/support for exceptions. exclusions. and lim1tat1ons


ullName           Neil Erlichman
_\                        Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 26 of 27
                 Tesla Inc.                       Invoice
                 1605 Route 70 West
                 Cherry Hrll, US, 08002
                 Ph 856-356-1088                                  SERVICE DEPARTMENT HOURS




                                                                                                             Paul Valleau




     Andrea Erlichman
     12 N Jefferson Avenue
     Margate. NJ, 08402
     ne1l@kattorney com




                      i -Checked for Active alerts No active alerts present -Checked firmware version Staged to latest version -Topped off
                      i washer flurd -Verrfied wiper and washer Jet operation Good. no issues present-Tested and inspected customer's charge
                      , cable (if present) Tested charge port with a shop cable at 40 amps without ,ssue Tread depth Front Driver Outer O Front
                      i Driver Middle O Front Driver Inner O Front Passenger Outer O Front Passenger Middle O Front Passenger Inner O Back
                      ! Driver Outer· 0 Back Driver Middle O Back Driver Inner O Back Passenger Outer O Back Passenger Middle O Back
                        Passenger Inner OTire pressure Front Driver· 0 Front Passenger O Back Driver O Back Passenger ONew firmware
                      I staged Not NeededWasher fluid top off Performed· No Tire rotation recommended No
                       '. Correction: Courtesy Inspection

            1


                                                                                                                       Pay Type Goodwill - Service '               0.00
                                                                                                                                                        '
                      ,
                      .I                                                                                                                                L
                      · Concern: Rattling ;s still persistent from headliner and now also come from dashboard area

                      I Apphed krytox to headliner. tested and verified noise no longer present
                           Correction: General Diagnosis
                      !
                      1
                           Correction: Install LH And RH B-Pillar Foam And 8-Pillar Upper Trim
                      !
                      ! Parts Replaced or Added
                      , Part                                                            Quantity
                      !' ERGO CLIP. 2 5-3 5 PNL, 12 W, 15 27 L(1018220-00-A)               80
            2         l TRIM CLIP,8,2 9-3 1 GRP,H0STAFORM,BLUE(1014969-                   120
                      l 00-AJ


                                                                                                          Pay Type Basic Vehicle L1m1ted Warranty
                                                                                                                                                        I         0.00 ·




                           Concern: Upon entry into car no connectiVity is displayed within entertainment area and L TE 1s crossed out.
                                                                                                                                                    I-----
                           lnsta:led new firmware                                                                                                       !
                      1    Correction: General Diagnosis




            3
                                                                                                          Pay Type Basic Vehicle Limited Warranty '.              0.00
                                                                          .
                                                                          <(    PLAINTIFF'S                                                             I
                                                                                                                                                    j
                                                                          Cl
                                                                          UJ      EXHIBIT
                                                      Tesla Motors. 3t    .J                             94304 USA
                                                                          UJ

                                                                          ~
                                                                          '1
                                                                           .J
                                                                          .J
                                                                                _£__                                                                        Page 1 of 2

                                                                          <
                          Case 2:19-cv-04315-PD Document 1 Filed 09/09/19 Page 27 of 27
                     j Concern: Windshield cracked and needs replacement.
                     ! Replaced wlndsh,eld assembly

                    I Correction: Windshield Assembly                                                        Price      Adjustment     Subtotal
                                                                                                            282 75         0 00         282 75
                     I
                     i Parts Replaced or Added
                     l Part                                                        Quantity     Unit         Price      Adjustment     Subtotal
                                                                                                Price
                    l MS WSHLD ASSY COYOTE (HWA) LHD(1061987-01-H)                     10       89500       89500           0 00        89500
        4            ' Chemical. Betapnme, 10mr(1059658-00-A)                          20        6 00        12 00          000          12 00
                    I   Dow BetaSeal Express(1048645-00-AJ                             20       1500         30 00          000          30 00
                                                                                                                     Parts Subtotal 937.00

                                                                                                                       Pay Type Customer Pay      l      1,219.75
                    I Total Parts Amount                                      937.00
                                                                                                                                                  !

                    j Total Labor Amount                                      282.75


Service Center hourly rate 195

All parts are new unless otherwise specified

Notes
                                                                                                          To~al Pa'!s. (U?~
                                                                                                          Total Labor (USD)
                                                                                                          Discount
                                                                                                                                                           --
                                                                                                                                                           93700
                                                                                                                                                      _ _282 75!
                                                                                                                                                             0 00   1


Payment Terms.                                                                                            Subtotal (USO) · - - · - - _ _ .               1,219~
Due upon receipt                                                                                          Tax                            -i-               8081
                                                                                                         - - - - "- - - - - - - - - j _ - - - -
                                                                                                          Total Amount (USO)                             1,300 56




I authonze the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document



 Signature:                                                                                                Date:
You agree that Tesla is not responsible for any personal Items left in your vehicle, Tesla and ,ts employees may access and operate your vehicle for the sole
purpose of testing and/or Inspection of repairs. Tesla and ,ts employees may access. download and use the information stored on your vehicle's data recorder to
service and diagnose issues with your vehicle, and Tesla may store and aggregate such data for Its own purposes. Tesla and its employees will tum off any
photo or video capturing devices. such as dashboard cameras. once we receive the vehicle In preparation for service. Items may be returned within 30 days with
a proof of purchase and must be in their original and unlnstalled condition with factory labeling attached and 1n factory packaging (if supplied); an express
mechanic's hen 1s hereby acknowledged on your vehicle to secure the amount of repairs and storage, the owner's Insurance provides exclusive coverage for the
vehide while it is in Tesla's possession; and you may be charged $35 per day for storage fees from the fourth working day after you are notified that repairs on
your vehicle are complete

Tesla d1scla1ms all express or 1mpl1ed warranties with respect to any repairs or products used in repa;rs, except as may be set forth 1n your Tesla-issued New
Veh,cle L,m,ted Warranty or other extended service agreement Tesla 1s not responsible for repairs not performed by, or components not installed by, Tesla
Customer paid Tesla branded parts are covered under "Parts.Body, and Paint Limited Warranty" for the periOd of 12 months Please visit
https //www tesla com/support for exceptions, exclusions, and limitations




Full Name:       Neil E.rlichman




                                                  Tesla Motors. 3500 Deer Creek Rd. Palo Alto, CA, 94304 USA
                                                                                                                                                      Page 2 of 2
